Rost, J.
dissenting. The Union Bank stock was not sold with the plantation and slaves upon which it rests: and so far as the record informs us, it is still the property of Dubroca, and the common pledge of his creditors, after satisfying the debt for which it is specially pledged.
I do. not perceive how any action of the court, in this case, can give the plaintiff a preference on that stock adversely to the other creditors of Dubroca. It appears to me that his only remedy is to pay the debt of the defendant to the Union Bank : he would thereby be subrogated to the rights of the bank in the stock, and entitled, under his judicial mortgage, to recover the sum retained by the defendant to pay that institution.
I think that the judgment of the district court, in relation to the stock, should be affirmed.